Exhibit 10.1

PIER 1 IMPORTS, INC. 2015 STOCK INCENTIVE PLAN
(Omnibus Plan)



--------------------------------------------------------------------------------



I. PURPOSE OF THE PLAN

The purpose of the PIER 1 IMPORTS, INC. 2015 STOCK INCENTIVE PLAN (the “Plan”)
is to provide a means through which PIER 1 IMPORTS, INC., a Delaware corporation
(the “Company”), and its Affiliates may attract able persons to serve as
Directors or to enter the employ of the Company and its Affiliates and to
provide a means whereby those individuals upon whom the responsibilities of the
successful administration and management of the Company and its Affiliates rest,
and whose present and potential contributions to the Company and its Affiliates
are of importance, can acquire and maintain stock ownership, thereby
strengthening their concern for the welfare of the Company and its Affiliates. A
further purpose of the Plan is to provide such individuals with additional
incentive and reward opportunities designed to enhance the profitable growth of
the Company and its Affiliates. Accordingly, the Plan provides for granting
Incentive Stock Options, options that do not constitute Incentive Stock Options,
Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards, and
Phantom Stock Awards, or any combination of the foregoing, as is best suited to
the circumstances of the particular employee or Director as provided herein. The
Plan also provides for granting Director Deferred Stock Units to Directors who
are not employees of the Company.

II. DEFINITIONS

The following definitions shall be applicable throughout the Plan:

(a) “Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

(b) “Award” means, individually or collectively, any Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Performance Award,
Phantom Stock Award or Director Deferred Stock Unit Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

(e) “Committee” means the Compensation Committee of the Board unless another
committee is designated by the Board as provided in Paragraph IV(a).

--------------------------------------------------------------------------------



(f) “Common Stock” means the common stock, par value $0.001 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type described in Paragraph XII.

(g) “Company” means Pier 1 Imports, Inc., a Delaware corporation.

(h) “Corporate Change” shall mean any of the following events: (i) the
consummation of a merger or consolidation to which the Company is a party if the
stockholders of the Company who were stockholders of the Company immediately
prior to the effective date of such merger or consolidation have beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of less than fifty
percent (50%) of the total combined voting power for election of directors of
the surviving corporation or other entity following the effective date of such
merger or consolidation; (ii) the date of the acquisition or holding of direct
or indirect beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of securities of the Company representing in the aggregate thirty percent
(30%) or more of the total combined voting power of the Company’s then issued
and outstanding voting securities by any person, entity or group of associated
persons or entities acting in concert, other than any employee benefit plan of
the Company or of any subsidiary of the Company or any entity holding such
securities for or pursuant to the terms of any such plan; (iii) the date of the
election of members of the Board at a meeting of stockholders or by written
consent, the majority of which were not nominated by the Board or a committee of
the Board; (iv) the consummation of the sale of all or substantially all of the
assets of the Company to any person or entity that is not a wholly owned
subsidiary of the Company; or (v) the date of the approval by the stockholders
of the Company of any plan or proposal for the liquidation of the Company or of
its subsidiaries (other than into the Company).

(i) “Director” means an individual who is a member of the Board.

(j) “Director Annual Retainer Payment” means the portion of a Director
Compensation Payment that includes the Director’s base annual retainer payment,
excluding any payments for meeting fees and/or retainer payments for any
committee chair position or the chairman of the board position.

(k) “Director Compensation Payment” means a payment to a Director of a
Director’s retainer fee or a Director’s meeting fee.

(l) “Director Deferred Stock Unit Award” means an Award of deferred stock units
granted under Paragraph XI of the Plan.

(m) “Effective Date” means the date of approval of this Plan by the Company
stockholders which date is June 25, 2015.

(n) An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value” of the Common Stock on any date means the closing sale
price per share (or if no closing sale price is reported, the average of the bid
and ask prices or, if more than one in either case, the average of the average
bid and the average ask prices) on that date as reported in the composite
transactions table for the principal U.S. national or regional securities
exchange on which the Common Stock is listed for trading. The “Fair Market
Value” will be determined without reference to after-hours or extended market
trading. If the Common Stock is not listed for trading on a U.S. national or
regional securities exchange on the relevant date, then the “Fair Market Value”
of the Common Stock will be the average of the bid and ask prices (or, if more
than one in either case, the average of the average bid and the average ask
prices) for the Common Stock in the over-the-counter market on the relevant date
as reported by Pink OTC Markets Inc. or similar organization. If the Common
Stock is not so quoted, the “Fair Market Value” of the Common Stock will be such
other amount as the Committee may ascertain reasonably to represent such “Fair
Market Value.” All such determinations of “Fair Market Value” shall be in
accordance with the requirements of Treasury Regulation
section 1.409A-1(b)(5)(iv), or its successor.

--------------------------------------------------------------------------------



(q) “Incentive Stock Option” means an incentive stock option within the meaning
of section 422 of the Code.

(r) “Option” means an Award granted under Paragraph VII of the Plan and includes
both Incentive Stock Options to purchase Common Stock and options that do not
constitute Incentive Stock Options to purchase Common Stock.

(s) “Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.

(t) “Participant” means an employee or Director who has been granted an award.

(u) “Performance Award” means an Award granted under Paragraph IX of the Plan.

(v) “Performance Award Agreement” means a written agreement between the Company
and a Participant with respect to a Performance Award.

(w) “Performance Measures” means performance measures established by the
Committee that are based on one or more, either individually, alternatively or
in any combination, of (1) the Fair Market Value of Common Stock, (2) the
Company’s earnings per share, (3) the Company’s or an Affiliate’s market share,
(4) the market share of a business unit and/or retail channel, division or other
operation of the Company designated by the Committee, (5) the Company’s or an
Affiliate’s sales, (6) the sales of a business unit and/or sales through a
retail channel, or sales through a division or other operation of the Company
designated by the Committee, (7) the net income of the Company, an Affiliate,
business unit, retail channel, division or other operation of the Company
designated by the Committee, (8) the cash flow (including one or more of cash
flows from operating, investing and financing activities) or return on
investment of the Company, an Affiliate, business unit, retail channel, division
or other operation of the Company designated by the Committee, (9) the earnings
or income before or after interest, taxes, depreciation, and/or amortization of
the Company, an Affiliate, business unit, retail channel, division or other
operation of the Company designated by the Committee (including but not limited
to earnings [including one or more of net profit after tax; gross profit;
operating profit; earnings before interest; earnings before interest and taxes;
earnings before interest, taxes and depreciation; earnings before interest,
taxes, depreciation and amortization; and net earnings], earnings per share,
earnings per share from continuing operations, operating income, pre-tax income,
operating income margin, net income and margins [including one or more of gross,
operating and net income margins]), (10) economic value (measured by factors
such as sales, revenues, costs, expenses, returns [including one or more of
return on actual or proforma assets, net assets, non-cash assets, equity, common
equity, investment, capital, invested capital, and net capital employed],
economic value added, cash generation, cost reductions, unit volume, working
capital and strategic plan development and implementation), (11) the return on
capital, invested capital, assets or stockholders’ equity achieved by the
Company or an Affiliate, or (12) the total stockholders’ return (including total
stockholder return relative to an index or peer group) achieved by the Company.
Performance Measures established for an Award may thereafter be subject to
adjustment for specified significant unusual or non-recurring or recurring
non-cash items or events, including but not limited to (a) asset write-downs;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (d) any reorganization and restructuring programs; (e) extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
(now codified as the Financial Accounting Standards Board’s Accounting
Codification Standards subtopic 225-20, Extraordinary and Unusual Items) and/or
unusual or non-recurring items discussed in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year; (f) discontinued
operations, acquisitions or divestitures; and (g) foreign exchange and/or
currency translation gains and losses. To the extent any such adjustment is to
be effected with respect to an Award, it shall be prescribed in a form that
meets the requirements of section 162(m) of the Code for deductibility if the
Committee, in its sole discretion, determines that loss of deductibility is a
significant exposure for the Company. The Performance Measures may be absolute,
relative to one or more other companies, relative to one or more indexes, or
relative to one or more index or peer group, and may be contingent upon future
performance of the Company or any Affiliate, division (including business units
and lines of business), or department thereof.

--------------------------------------------------------------------------------



(x) “Phantom Stock Award” means an Award granted under Paragraph X of the Plan.

(y) “Phantom Stock Award Agreement” means a written agreement between the
Company and a Participant with respect to a Phantom Stock Award.

(z) “Plan” means the Pier 1 Imports, Inc. 2015 Stock Incentive Plan (Omnibus
Plan), as amended from time to time.

(aa) “Prior Plan” means the Pier 1 Imports, Inc. 2006 Stock Incentive Plan
(Omnibus Plan).

(bb) “Restricted Stock Award” means an Award of restricted stock granted under
Paragraph VIII of the Plan.

(cc) “Restricted Stock Award Agreement” means a written agreement between the
Company and a Participant with respect to a Restricted Stock Award.

(dd) “Restricted Stock Unit Award” means an Award of restricted stock units
granted under Paragraph VIII of the Plan.

(ee) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a Participant with respect to a Restricted Stock Unit Award.

(ff) “Rule 16b-3” means SEC Rule 16b-3 promulgated under the Exchange Act, as
such may be amended from time to time, and any successor rule, regulation or
statute fulfilling the same or a similar function.

(gg) “Stock Appreciation Right” means a right to acquire, upon exercise of the
right, Common Stock and/or, in the sole discretion of the Committee, cash having
an aggregate value equal to the then excess of the Fair Market Value of the
shares with respect to which the right is exercised over the exercise price
therefor.

III. EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan was approved and adopted by the Board on April 2, 2015, subject to
approval by the stockholders of the Company at the Annual Meeting of
Shareholders to be held on June 25, 2015, or any adjournment or postponement of
the meeting. The date of the approval of Plan by the Company’s stockholders
shall be the Effective Date of the Plan and that date shall be inserted in the
definition of “Effective Date” above. No further Awards may be granted under the
Plan after ten (10) years from the Effective Date. The Plan shall remain in
effect until all Options granted under the Plan have been exercised or expired,
all Restricted Stock Awards and all Restricted Stock Unit Awards granted under
the Plan have vested or been forfeited, all Performance Awards and Phantom Stock
Awards have been satisfied, expired, or forfeited and all Director Deferred
Stock Unit Awards have been satisfied.

--------------------------------------------------------------------------------



IV. ADMINISTRATION

(a) Composition of Committee. The Plan shall be administered by a committee of,
and appointed by, the Board or any duly appointed subcommittee of the Committee,
that shall be comprised solely of two (2) or more outside Directors (within the
meaning of the term “outside directors” as used in section 162(m) of the Code
and applicable interpretive authority thereunder and within the meaning of the
term “Non-Employee Director” as defined in Rule 16b-3 promulgated under the
Exchange Act).

(b) Powers. Subject to the express provisions of the Plan, the Committee shall
have authority, in its discretion, to determine which employees or Directors
shall receive an Award, the time or times when such Award shall be made, the
type of Award that shall be made, the number of shares to be subject to each
Option, Restricted Stock Award or Restricted Stock Unit Award, the number of
shares subject to or the value of each Performance Award, and the value of each
Phantom Stock Award. In making such determinations, the Committee shall take
into account the nature of the services rendered by the respective employees or
Directors, their present and potential contribution to the Company’s success and
such other factors as the Committee in its sole discretion shall deem relevant.

(c) Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective agreements executed hereunder, to prescribe rules and regulations
relating to the Plan, and to determine the terms, restrictions and provisions of
the agreement relating to each Award, including such terms, restrictions and
provisions as shall be requisite in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any agreement relating to an Award in the manner and to the
extent it shall deem expedient to carry it into effect. The determinations of
the Committee on the matters referred to in this Paragraph IV shall be
conclusive.

(d) Delegation of Powers. The Committee may from time to time and in its sole
discretion delegate any and all of its powers to the Chief Executive Officer of
the Company or to an officer or a group of officers of the Company; provided,
however, that the Committee shall not delegate any powers or responsibilities if
such delegation would result or potentially result in an Award which is intended
to qualify as performance-based compensation for purposes of section 162(m) of
the Code failing to qualify as such performance-based compensation. The powers
of delegation pursuant to this paragraph include but are not limited to the
Committee’s powers to administer the Plan, to interpret provisions of the Plan
and to grant Awards under the Plan, insofar as such administration,
interpretation and power to grant Awards relates to any person who is not
subject to Section 16 of the Exchange Act (including any successor section to
the same or similar effect). The Committee may revoke any delegation of its
powers at any time and may put any conditions or restrictions on any powers
which it has delegated as it determines in its sole discretion. In the event of
any conflict in a determination or interpretation under the Plan as between the
Committee and a person or group of persons to whom powers of determination or
interpretation have been delegated by the Committee, the determination or
interpretation, as applicable, of the Committee shall be conclusive.

--------------------------------------------------------------------------------



V. SHARES SUBJECT TO THE PLAN; AWARD LIMITS; GRANT OF AWARDS

(a) Shares Subject to the Plan and Award Limits. Subject to adjustment in the
same manner as provided in Paragraph XII(b), the aggregate number of shares of
Common Stock that may be issued under the Plan shall not exceed (i) 2,500,000
shares plus (ii) the number of shares of Common Stock which remained available
for grant under the Prior Plan as of the Effective Date (which amount is
2,924,592 shares as of April 27, 2015) increased by the number of shares of
Common Stock subject to outstanding awards, as of the Effective Date, under the
Prior Plan (which amount is 3,551,658 shares as of April 27, 2015) that on or
after the Effective Date cease for any reason to be subject to such awards
(other than by reason of exercise or settlement of the awards to the extent they
are exercised for or settled in vested and nonforfeitable shares of Common
Stock). The aggregate maximum number of shares of Common Stock that may be
issued under the Plan through Incentive Stock Options shall not exceed 2,500,000
shares. Shares shall be deemed to have been issued under the Plan only to the
extent actually granted pursuant to an Award; provided, however, that the
Committee shall not grant any Award which potentially will result in the
issuance of shares of Common Stock if such issuance would cause the Plan to
exceed the limits described in the preceding two sentences if all Options then
outstanding were exercised in full by participants. To the extent that an Award
lapses or the rights of its holder terminate, any shares of Common Stock subject
to such Award shall again be available for the grant of an Award under the Plan.
Notwithstanding the foregoing, the following shares of Common Stock shall not
again be available for the grant of an Award under the Plan: (y) shares
surrendered in payment of the exercise price or purchase price of an Award and
(z) shares withheld for payment of applicable employment taxes and/or
withholding obligation associated with an Award. Notwithstanding any provision
in the Plan to the contrary, the maximum number of shares of Common Stock that
may be subject to Awards denominated in shares of Common Stock granted to any
one individual during any calendar year may not exceed 750,000 shares of Common
Stock (subject to adjustment in the same manner as provided in Paragraph XII(b))
and the maximum amount of compensation that may be paid under all Performance
Awards denominated in cash (including the Fair Market Value of any shares of
Common Stock paid in satisfaction of such Performance Awards) granted to any one
individual during any calendar year may not exceed $4 million. The limitations
set forth in the preceding sentence shall be applied in a manner that will
permit awards that are intended to provide “performance-based” compensation for
purposes of section 162(m) of the Code to satisfy the requirements of such
section, including, without limitation, counting against such maximum number of
shares, to the extent required under section 162(m) of the Code and applicable
interpretive authority thereunder, any shares subject to Options that are
canceled.

(b) Grant of Awards. The Committee may from time to time grant Awards to one or
more employees or Directors determined by it to be eligible for participation in
the Plan in accordance with the terms of the Plan.

(c) Stock Offered. Subject to the limitations set forth in Paragraph V(a), the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until termination of the Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of the Plan.

--------------------------------------------------------------------------------



VI. ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are employees
or Directors. An Award may be granted on more than one occasion to the same
person, and, subject to the limitations and restrictions set forth in the Plan,
such Award may include an Incentive Stock Option, an Option that is not an
Incentive Stock Option, a Restricted Stock Award, a Restricted Stock Unit Award,
a Performance Award, a Phantom Stock Award, a Director Deferred Stock Unit Award
or any combination thereof.

VII. STOCK OPTIONS

(a) Option Period. The term of each Option shall be ten (10) years from the date
of grant, unless a shorter term is specified by the Committee at the time of
grant. No option shall be exercisable after ten (10) years from the date of
grant.

(b) Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee;
provide, however, no Option will be exercisable prior to the expiration of a one
year period from the date of grant unless exercisable by retirement, death or
disability as specified in an Option Agreement.

(c) Special Limitations on Incentive Stock Options. An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
parent or subsidiary corporation (as defined in section 424 of the Code) at the
time the Option is granted. To the extent that the aggregate Fair Market Value
(determined at the time the respective Incentive Stock Option is granted) of
stock with respect to which Incentive Stock Options are exercisable for the
first time by an individual during any calendar year under all incentive stock
option plans of the Company and its parent and subsidiary corporations exceeds
$100,000, such Incentive Stock Options shall be treated as Options which do not
constitute Incentive Stock Options. The Committee shall determine, in accordance
with applicable provisions of the Code, Treasury Regulations and other
administrative pronouncements, which of a Participant’s Incentive Stock Options
will not constitute Incentive Stock Options because of such limitation and shall
notify the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of its parent or subsidiary corporation, within the
meaning of section 422(b)(6) of the Code, unless (i) at the time such Option is
granted the option price is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock subject to the Option and (ii) such Option by
its terms is not exercisable after the expiration of five years from the date of
grant. Except as otherwise provided in sections 421 or 422 of the Code, an
Incentive Stock Option shall not be transferable otherwise than by will or the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by such Participant or the Participant’s guardian or
legal representative.

(d) Option Agreement. Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Option as an Incentive Stock Option under
section 422 of the Code. Each Option Agreement shall specify the effect of
termination of employment or service as a Director (by retirement, disability,
death or otherwise), as applicable, on the exercisability of the Option. An
Option Agreement may provide for the payment of the option price, in whole or in
part, by the delivery of a number of shares of Common Stock (plus cash if
necessary) having a Fair Market Value equal to such option price. Moreover, an
Option Agreement may provide for a “cashless exercise” or “net share exercise”
of the Option by establishing procedures satisfactory to the Committee with
respect thereto. The terms and conditions of Option Agreements need not be
identical. Subject to the consent of the Participant, except where such consent
is not required pursuant to Paragraph XII(c), the Committee may, in its sole
discretion, amend an outstanding Option Agreement from time to time in any
manner that is not inconsistent with the provisions of the Plan (including,
without limitation, an amendment that accelerates the time at which the Option,
or a portion thereof, may be exercisable).

--------------------------------------------------------------------------------



(e) Option Price and Payment. The price at which a share of Common Stock may be
purchased upon exercise of an Option shall be determined by the Committee but,
subject to adjustment as provided in Paragraph XII(b), such purchase price shall
not be less than the Fair Market Value of a share of Common Stock on the date
such Option is granted. The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
in full in the manner prescribed by the Committee. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of any Option that does not constitute an Incentive Stock Option,
to the extent the Company issues stock certificates in lieu of uncertificated
shares designated to a grantee in book-entry form on the records of the
Company’s transfer agent.

(f) Restrictions on Repricing of Options. Except as provided in Paragraph XII,
the Committee may not, without approval of the stockholders of the Company, seek
to effect any re-pricing of any previously granted “underwater” Option or Stock
Appreciation Right by: (i) amending or modifying the terms of the Option or
Stock Appreciation Right to lower the exercise price; (ii) cancelling the
underwater Option or Stock Appreciation Right and granting either
(A) replacement Options or Stock Appreciation Rights having a lower exercise
price; or (B) Restricted Stock, Restricted Stock Units, Performance Award or
Phantom Stock Award in exchange; or (iii) cancelling or repurchasing the
underwater Options or Stock Appreciation Rights for cash or other securities. An
Option or Stock Appreciation Right will be deemed to be “underwater” at any time
when the Fair Market Value of the Company Common Stock covered by such Award is
less than the exercise price of the Award.

(g) Stockholder Rights and Privileges. The Participant shall be entitled to all
the privileges and rights of a stockholder only with respect to such shares of
Common Stock as have been purchased upon exercise of the Option and for which
certificates of stock have been registered in the Participant’s name.

(h) Options and Rights in Substitution for Options Granted by Other Employers.
Options and Stock Appreciation Rights may be granted under the Plan from time to
time in substitution for options and such rights held by individuals providing
services to corporations or other entities who become employees or Directors as
a result of a merger or consolidation or other business transaction with the
Company or any Affiliate.

(i) No Dividend Equivalents. No grant of an Option or Stock Appreciation Right
may provide for dividends, dividend equivalents or other similar distributions
to be paid on such Option or Stock Appreciation Right.

--------------------------------------------------------------------------------



VIII. RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

(a) Forfeiture Restrictions to be Established by the Committee. Restricted Stock
Unit Awards and shares of Common Stock that are the subject of a Restricted
Stock Award shall be subject to restrictions on disposition by the Participant
and an obligation of the Participant to forfeit the units or forfeit and
surrender the shares to the Company under certain circumstances (the “Forfeiture
Restrictions”). The Forfeiture Restrictions shall be determined by the Committee
in its sole discretion, and the Committee may provide that the Forfeiture
Restrictions applicable to an Award shall lapse upon (i) the attainment of one
or more Performance Measures, (ii) the Participant’s continued employment with
the Company or continued service as a Director for a specified period of time,
(iii) the occurrence of any event or the satisfaction of any other condition
specified by the Committee in its sole discretion, or (iv) a combination of any
of the foregoing. Each Restricted Stock Award and each Restricted Stock Unit
Award may have different Forfeiture Restrictions, in the discretion of the
Committee. In no event shall the Forfeiture Restrictions with respect to a
Restricted Stock Award or a Restricted Stock Unit Award lapse in full prior to
the expiration of (i) a one-year period following the date of grant of the Award
in the case of Forfeiture Restrictions that lapse upon the attainment of one or
more Performance Measures or (ii) a three-year period following the date of
grant of the Award in the case of Forfeiture Restrictions that lapse other than
upon the attainment of one or more Performance Measures.

(b) Restricted Stock Award Terms and Conditions. Common Stock awarded pursuant
to a Restricted Stock Award shall be represented by a stock certificate
registered in the name of the Participant or by uncertificated shares designated
for such Participant in book-entry form on the records of the Company’s transfer
agent for Common Stock. Any stock certificate issued with respect to a
Restricted Stock Award shall bear the following or a similar legend: “The
transferability of this certificate and the shares of Common Stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in the Pier 1 Imports, Inc. 2015 Stock Incentive Plan and
the Restricted Stock Award Agreement entered into between the registered owner
and Pier 1 Imports, Inc. A copy of such plan and agreement is on file in the
office of Pier 1 Imports, Inc., 100 Pier 1 Place, Fort Worth, Texas 76102.” Any
Common Stock certificates or book-entry uncertificated shares evidencing such
shares shall be held in custody by the Company’s transfer agent. Unless provided
otherwise in a Restricted Stock Award Agreement, the Participant shall have the
right to vote Common Stock subject thereto and to enjoy all other stockholder
rights, except that (i) the Participant shall not be entitled to delivery of the
stock certificate until the Forfeiture Restrictions have expired, (ii) the
Company shall retain custody of the stock until the Forfeiture Restrictions have
expired, (iii) the Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the stock until the Forfeiture Restrictions
have expired, and (iv) a breach of the terms and conditions established by the
Committee pursuant to the Restricted Stock Award Agreement shall cause a
forfeiture of the Restricted Stock Award. At the time of such Award, the
Committee may, in its sole discretion, prescribe additional terms, conditions or
restrictions relating to Restricted Stock Awards, including, but not limited to,
rules pertaining to the termination of employment or service as a Director (by
retirement, disability, death or otherwise) or Participant prior to expiration
of the Forfeitures Restrictions. Such additional terms, conditions or
restrictions shall be set forth in a Restricted Stock Award Agreement made in
conjunction with the Award. Notwithstanding the foregoing, a Participant shall
not have the right to receive dividends with respect to Common Stock subject to
a Restricted Stock Award.

(c) Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.

--------------------------------------------------------------------------------



(d) Restricted Stock Unit Award Terms and Conditions. A Restricted Stock Unit
Award is a right to receive cash or shares of Common Stock based upon a
bookkeeping entry referencing a value expressed by reference to shares of Common
Stock and subject to forfeiture pursuant to Forfeiture Restrictions. A
Participant shall have no right to receive dividends or any other right and
privilege of a shareholder with respect to Common Stock which is the measure of
a Restricted Stock Unit Award. At the time of grant of a Restricted Stock Unit
Award, the Committee may, in its sole discretion prescribe additional terms,
conditions or restrictions relating to the Awards, including, but not limited
to, rules pertaining to the termination of employment or service as a Director
(by retirement, disability, death or otherwise) or Participant prior to
expiration of the Forfeiture Restrictions. Such additional terms, conditions or
restrictions shall be set forth in a Restricted Stock Unit Award Agreement made
in conjunction with the Award.

(e) Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards and
Restricted Stock Unit Awards. Except as it would cause Plan or Award failure
under section 409A of the Code, the Committee may, in its sole discretion and as
of a date determined by the Committee, upon the occurrence of a Participant’s
death, disability, retirement, or termination without cause, fully vest any or
all Common Stock awarded to a Participant pursuant to a Restricted Stock Award
or any or all Restricted Stock Unit Awards of a Participant which are then still
subject to Forfeiture Restrictions, and, upon such vesting, all Forfeiture
Restrictions applicable to such Restricted Stock Awards or Restricted Stock Unit
Awards shall terminate as of such date. Any action by the Committee pursuant to
this subparagraph may vary among individual Participants and may vary among the
Restricted Stock Awards or Restricted Stock Unit Awards held by any individual
Participant.

(f) Restricted Stock Award Agreements and Restricted Stock Unit Award
Agreements. At the time any Award is made under this Paragraph VIII, the Company
and the Participant shall enter into a Restricted Stock Award Agreement or
Restricted Stock Unit Award Agreement, as applicable; setting forth each of the
matters contemplated hereby and such other matters as the Committee may
determine to be appropriate. The terms and provisions of Restricted Stock Award
Agreements or Restricted Stock Unit Award Agreements, as applicable, need not be
identical. Subject to the consent of the Participant and the restriction set
forth in the last sentence of subparagraph (e) above, the Committee may, in its
sole discretion, amend an outstanding Restricted Stock Award Agreement or
Restricted Stock Unit Award Agreement from time to time in any manner that is
not inconsistent with the provisions of the Plan.

IX. PERFORMANCE AWARDS

(a) Performance Period. The Committee shall establish, with respect to and at
the time of each Performance Award, whether the Award is to be an Award of
shares of Common Stock or a cash Award, or both, the number of shares of Common
Stock subject to or the maximum cash value of the Performance Award, as
applicable, and the performance period over which the performance applicable to
the Performance Award shall be measured.

(b) Performance Measures. The Committee, in its sole discretion, may provide for
an adjustable Performance Award value based upon the level of achievement of
Performance Measures and/or which provides for a reduction in the value of a
Performance Award during the performance period. In no event shall a Performance
Award which is an Award of shares of Common Stock vest in full prior to the
expiration of a one-year period following the grant of the Award.

--------------------------------------------------------------------------------



(c) Awards Criteria. In determining the value of Performance Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.

(d) Payment. Following the end of the performance period for a Performance Award
and in no event later than ten (10) years after the date of grant of such
Performance Award, the holder of the Performance Award shall be entitled to
receive payment of an amount not exceeding the number of shares of Common Stock
subject to or the maximum cash value of the Performance Award, as applicable,
based on the achievement of the Performance Measures for such performance
period, as determined and certified in writing by the Committee. Payment of a
Performance Award for a performance period shall be in full immediately
following the end of such performance period but in no event later than the
fifteenth day of the third calendar month after the later of the calendar year
immediately following the calendar year within which the performance period ends
or the taxable year of the Company immediately following the taxable year of the
Company within which the performance period ends and may be made in cash, Common
Stock, or a combination thereof, as determined by the Committee. If a
Performance Award covering shares of Common Stock is to be paid in cash, such
payment shall be based on the Fair Market Value of the Common Stock on the
payment date or such other date as may be specified by the Committee in the
Performance Award Agreement. If a Performance Award is to be paid in shares of
Common Stock, the number of shares of such payment shall be determined based
upon the Fair Market Value of the Common Stock on the date of payment or such
other date as may be specified by the Committee in the Performance Award
Agreement.

(e) Termination of Award. A Performance Award shall terminate if the Participant
does not remain continuously in the employ of the Company and its Affiliates or
does not continue to serve as a Director for the Company at all times during the
applicable performance period, except as may be otherwise determined by the
Committee.

(f) Performance Award Agreements. At the time any Award is made under this
Paragraph IX, the Company and the Participant shall enter into a Performance
Award Agreement setting forth each of the matters contemplated hereby, and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Performance Award Agreements need not be
identical.

(g) No Dividend Equivalents. No grant of Performance Award may provide for
dividends, dividend equivalents or other similar distributions to be paid on
such unvested Performance Award.

X. PHANTOM STOCK AWARDS

(a) Phantom Stock Awards. Phantom Stock Awards are rights to receive shares of
Common Stock (or the Fair Market Value thereof, in cash), or rights to receive
an amount equal to any appreciation or increase in the Fair Market Value of
Common Stock over a specified period of time, which vest over a period of time
as established by the Committee, without satisfaction of any performance
criteria or objectives. The Committee may, in its discretion, require payment or
other conditions of the Participant respecting any Phantom Stock Award. A
Phantom Stock Award may include, without limitation, a Stock Appreciation Right
that is granted independently of an Option or a Stock Appreciation Right that is
granted in tandem with an Option. Any Phantom Stock Award which is a Stock
Appreciation Right shall have a maximum term of ten years and shall represent an
Award that measures appreciation or increase in the Fair Market Value of Common
Stock only with reference to appreciation over the Fair Market Value of the
Common Stock which is the subject of the Award as of the date of grant thereof.

--------------------------------------------------------------------------------



(b) Award Period. The Committee shall establish, with respect to and at the time
of each Phantom Stock Award, a period over which the Award shall vest with
respect to the Participant; provided, however, no Phantom Stock Award will vest
in full prior to the expiration of a one year period from the date of its grant.

(c) Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.

(d) Payment. Following the end of the vesting period for a Phantom Stock Award
(or at such other time as the applicable Phantom Stock Award Agreement may
provide) or upon an exercise by a Participant of a payment right and in no event
later than ten (10) years after the date of grant of such Phantom Stock Award,
the holder of the Phantom Stock Award shall be entitled to receive payment of an
amount, not exceeding the maximum value of the Phantom Stock Award, based on the
then vested or exercised value of the Award. Payment of a Phantom Stock Award
may be made in cash, Common Stock, or a combination thereof as determined by the
Committee. Payment shall be made in full as soon as practicable following
vesting or exercise of the Award, but in no event later than the fifteenth day
of the third calendar month after the later of the calendar year immediately
following the calendar year in which such vesting occurred or the taxable year
of the Company immediately following the taxable year of the Company or within
which such vesting occurred. Any payment to be made in cash shall be based on
the Fair Market Value of the Common Stock on the payment date or such other date
as may be specified by the Committee in the Phantom Stock Award Agreement.

(e) Termination of Award. A Phantom Stock Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to serve as a Director of the Company at all
times during the applicable vesting period, except as may be otherwise
determined by the Committee.

(f) Phantom Stock Award Agreements. At the time any Award is made under this
Paragraph X, the Company and the Participant shall enter into a Phantom Stock
Award Agreement setting forth each of the matters contemplated hereby, and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of Phantom Stock Award Agreements need not be identical.

XI. DIRECTOR DEFERRED STOCK UNIT AWARDS

(a) Director Deferred Stock. A Director Deferred Stock Unit Award provides
deferral of part or all of a Director’s Director Compensation Payment into
deferred stock units. Director Deferred Stock Unit Awards shall only be
available to Directors who are not employees. A Director Deferred Stock Unit
Award is a right to receive shares of Common Stock based upon a bookkeeping
entry referencing a value expressed by reference to shares of Common Stock. Each
Director who is not an employee may elect, in lieu of being paid any portion of
a Director Compensation Payment in cash, to be awarded deferred stock units in
an amount equal to the dollar amount of such Director Compensation Payment
divided by the Fair Market Value of a share of Common Stock determined as of the
date that such deferred Director Compensation Payment amount would otherwise
have been paid to the Director in cash. Any such election shall be made in whole
percentages, on a form prescribed by the Company, at the same percentage for all
components of the Director Compensation Payment (i.e., such percentage would
apply equally to the Director Annual Retainer Payment and any other fees
included in the Director Compensation Payment). Any such election must be made
on or before the December 31 of the calendar year prior to the calendar year or
fiscal year in which the services for the Director Compensation Payment which
such Director is deferring into deferred stock units will be rendered, and any
such election shall be irrevocable as of such December 31. Notwithstanding the
foregoing, the election described in the preceding sentence by an individual who
has first become elected as a Director may be made before or within the 30-day
period immediately following his or her election as a Director provided that the
deferral effected by such election will only apply with respect to compensation
earned for services rendered as a Director after the date such election was
made. Any deferral portion of such Director Compensation Payment credited to
such Director in the form of deferred stock units, in lieu of being paid to such
Director in cash, shall be awarded additional deferred stock units in an amount
equal to .25 times the dollar amount of the deferred portion of the Director
Annual Retainer Payment divided by the Fair Market Value of a share of Common
Stock determined as of the date that such deferred Director Compensation Payment
amount would otherwise have been paid to the Director in cash.

--------------------------------------------------------------------------------



(b) Dividends. Each time that a dividend is paid on Common Stock (other than a
dividend of capital stock of the Company), a Director who is then credited with
deferred stock units shall be credited with additional deferred stock units
equal to the product of the dividend payment amount (or, if other than in cash,
the Fair Market Value thereof) per share multiplied by the number of deferred
stock units credited to such Director as of the record date for the dividend,
divided by the Fair Market Value of the Common Stock on the dividend payment
date.

(c) Director Deferred Stock Unit Award Payouts. At the time that a Director
ceases to be a Director of the Company, the deferred stock units then credited
to such Director (as adjusted [both as to deferred stock units and cash fees]
for the period of service as a Director) shall be exchanged for shares of Common
Stock which will be distributed to such Director. The transfer of shares of
Common Stock to a Director in exchange for such Director’s deferred stock units
shall be effected within five (5) business days after the date such Director
ceases to be a Director of the Company. Deferred stock units shall be paid in
cash within such five (5) business day period to the extent applicable Plan
limitations at such time preclude Plan distributions of Common Stock.

XII. RECAPITALIZATION OR REORGANIZATION

(a) No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate or any sale, lease, exchange or other disposition
of all or any part of its assets or business or any other corporate act or
proceeding.

(b) Subdivision or Consolidation of Shares; Stock Dividends; and
Recapitalizations. The shares with respect to which Awards may be granted are
shares of Common Stock as presently constituted, but if, and whenever, prior to
the expiration of an Award theretofore granted, the Company shall effect a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend on Common Stock without receipt of consideration by the Company, the
number of shares of Common Stock covered by an Award (i) in the event of an
increase in the number of outstanding shares shall be proportionately increased,
and the purchase price per share shall be proportionately reduced, and (ii) in
the event of a reduction in the number of outstanding shares shall be
proportionately reduced, and the purchase price per share shall be
proportionately increased. Any fractional share resulting from such adjustment
shall be rounded up to the next whole share. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock covered by
an Award theretofore granted shall be adjusted so that such Award shall
thereafter cover the number and class of shares of stock and securities to which
the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Award.

--------------------------------------------------------------------------------



(c) Corporate Changes. Before or no later than thirty (30) days after a
Corporate Change, the Committee, acting in its sole discretion without the
consent or approval of any Participant, shall effect one or more of the
following alternatives, which alternatives may vary among individual
Participants and which may vary among Options held by any individual
Participant: (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all unexercised Options and all
rights of Participants thereunder shall terminate, (2) cancel and terminate some
or all of the outstanding Options and any rights thereunder held by all or
selected Participants (irrespective of whether such Options are then exercisable
under the provisions of the Plan) as of a date, before or after such Corporate
Change, specified by the Committee, in which event the Company shall pay (or
cause to be paid) to each Participant an amount of cash per share equal to the
excess, if any, of the amount calculated in Subparagraph (d) below (the “Change
of Control Value”) of the shares subject to such Option over the exercise
price(s) under such Options for such shares, or (3) make such adjustments to
Options then outstanding as the Committee deems appropriate to reflect such
Corporate Change (provided, however, that the Committee may determine in its
sole discretion that no adjustment is necessary to Options then outstanding),
including, without limitation, adjusting an Option to provide that the number
and class of shares of Common Stock covered by such Option shall be adjusted so
that such Option shall thereafter cover securities of the surviving or acquiring
corporation or other property (including, without limitation, cash) as
determined by the Committee in its sole discretion. In exercising its powers to
adjust Options as a result of a result of a Corporate Change pursuant to this
subparagraph (c), the Committee shall exercise its best efforts to effect
adjustments in a way that does not cause Options to become deferred compensation
for purposes of the requirements imposed under section 409A of the Code.

In the event of a Corporate Change, the Committee, acting at its sole discretion
without the consent or approval of any Participant, may cause the Forfeiture
Restrictions then remaining applicable with respect to all or selected
Restricted Stock Awards or Restricted Stock Unit Awards to lapse in whole or in
part as of a date before or after such Corporate Change as specified by the
Committee.

In the event of a Corporate Change, the Committee, acting in its sole discretion
without the consent or approval of any Participant, may cancel and terminate, as
of a date before or after such Corporate Change specified by the Committee,
Performance Awards and Phantom Stock Awards and any rights thereunder and the
Company shall pay (or cause to be paid) to each Participant an amount of cash
equal to the maximum value (which maximum value may be determined, if applicable
and in the discretion of the Committee, based on the then Fair Market Value of
the Common Stock) of such Performance Award or Phantom Stock Award which, in the
event the applicable performance or vesting period set forth in such Performance
Award or Phantom Stock Award has not been completed, shall be multiplied by a
fraction, the numerator of which is the number of days during the period
beginning on the first day of the applicable performance or vesting period and
ending on the date of the cancellation and termination, and the denominator of
which is the aggregate number of days in the applicable performance or vesting
period.

--------------------------------------------------------------------------------



Provisions of this Subparagraph (c) notwithstanding, the Committee may not and
cannot take action pursuant to this Subparagraph (c) with respect to Awards
which constitute deferred compensation that is subject to section 409A of the
Code unless (i) the Corporate Change in issue is a “change in control event” as
such term is described in Treasury Regulations promulgated pursuant to section
409A of the Code and (ii) the action taken by the Committee constitutes an
acceleration which is a permissible acceleration under such Treasury
Regulations. Further, nothing in this Subparagraph (c) shall be interpreted to
invalidate or otherwise adversely affect any provision in an individual Award
agreement regarding the effect of a Corporate Change upon the Award evidenced by
such agreement and the Committee can exercise powers conferred upon the
Committee pursuant to this Subparagraph (c) with respect to such Award only in a
way which is consistent with and complementary to any specific Corporate Change
provisions of such Award Agreement.

(d) Change of Control Value. For the purposes of clause (2) in Subparagraph
(c) above, the “Change of Control Value” shall equal the amount determined in
clause (i), (ii) or (iii) below, whichever is applicable, as follows: (i) the
per share price offered to stockholders of the Company in any such merger,
consolidation, sale of assets or dissolution transaction, (ii) the price per
share offered to stockholders of the Company in any tender offer or exchange
offer whereby a Corporate Change takes place, or (iii) if such Corporate Change
occurs other than pursuant to clause (i) or (ii) above, the Fair Market Value
per share of the shares into which such Options being surrendered are
exercisable, as determined by the Committee as of the date determined by the
Committee to be the date of cancellation and termination of such Options. In the
event that the consideration offered to stockholders of the Company in any
transaction described in this Subparagraph (d) or Subparagraph (c) above
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the consideration offered which is other than
cash.

(e) Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
holders of Common Stock occurring by reason of the above events and after the
date of the grant of any Award and not otherwise provided for by this Paragraph
XII, such Award and any agreement evidencing such Award shall be subject to
adjustment by the Committee at its sole discretion as to the number and price of
shares of Common Stock or other consideration subject to such Award. In the
event of any such change in the outstanding Common Stock or distribution to the
holders of Common Stock by reason of the above events, or upon the occurrence of
any other event described in this Paragraph XII, the aggregate number of shares
available under the Plan, the aggregate number of shares that may be issued
under the Plan through Incentive Stock Options, and the maximum number of shares
that may be subject to Awards granted to any one individual may be appropriately
adjusted to the extent, if any, determined by the Committee, whose determination
shall be conclusive.

(f) Stockholder Action. Any adjustment provided for in the above Subparagraphs
shall be subject to any required stockholder action.

(g) No Adjustments Unless Otherwise Provided. Except as hereinbefore expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.

--------------------------------------------------------------------------------



XIII. AMENDMENT AND TERMINATION OF THE PLAN

The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted.
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
impair the rights of a Participant with respect to an Award theretofore granted
without the consent of the Participant, and provided, further, that the Board
may not, without approval of the stockholders of the Company, (a) amend the Plan
to increase the maximum aggregate number of shares that may be issued under the
Plan, increase the maximum number of shares that may be issued under the Plan
through Incentive Stock Options or change the class of individuals eligible to
receive Awards under the Plan, or (b) amend or delete Paragraph VII(f).

XIV. CODE COMPLIANCE

(a) Code Section 162(m). For each Award that is granted to a “covered employee”
(within the meaning of Treasury Regulation section 1.162-27(c)(2) and is
intended, as determined by the Committee in its sole discretion, to satisfy the
exception for performance-based compensation under section 162(m) of the Code),
the Committee shall establish the Performance Measures applicable to such Award
either (i) prior to the beginning of the Award’s performance period or
(ii) within ninety (90) days after the beginning of an Award’s performance
period if the outcome of the performance targets is substantially uncertain at
the time such targets are established, but not later than the date that
twenty-five percent (25%) of an Award’s performance period has elapsed.

(b) Code Section 409A. The Company intends that any Awards which may be subject
to section 409A of the Code comply with or are exempt from section 409A of the
Code, and, accordingly, to the maximum extent permitted, this Plan and any
Awards granted thereunder shall be interpreted and administered to be in
compliance with section 409A of the Code or exempt therefrom. If for any reason,
such as imprecision in drafting, any provision of this Plan or any Award
agreement does not accurately reflect its intended establishment of an exemption
from (or compliance with) section 409A of the Code, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) section 409A
of the Code and shall be interpreted by the Committee in a manner consistent
with such intent, as determined in the discretion of the Committee. While the
Awards provided hereunder are intended to be structured in a manner to avoid the
implication of any penalty taxes under section 409A of the Code, in no event
whatsoever will the Company or any of its respective Affiliates be liable for
any additional tax, interest, or penalties that may be imposed on a Participant
as a result of section 409A of the Code or any damages for failing to comply
with section 409A of the Code. Notwithstanding anything herein to the contrary,
to the extent an Award set forth in this Plan constitutes “non-qualified
deferred compensation” subject to section 409A of the Code, then the following
conditions apply to the payment of such benefits:

(i) Any termination of a Participant’s employment triggering payment of benefits
under an Award must constitute a “separation from service” under section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence. To the extent that the termination of a
Participant’s employment does not constitute a separation of service under
section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by a
Participant to the Company or its Affiliate at the time a Participant’s
employment terminates), any benefits payable under the Plan or an Award
agreement that constitute non-qualified deferred compensation under section 409A
of the Code shall be delayed until the date of a subsequent event constituting a
separation of service under section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this subparagraph shall not cause
any forfeiture of benefits on a Participant’s part, but shall only act as a
delay until such time as a “separation from service” occurs.

--------------------------------------------------------------------------------



(ii) If a Participant is a “specified employee” (as that term is used in section
409A of the Code and regulations and other guidance issued thereunder) on the
date his or her separation from service becomes effective, any benefits payable
under an Award that constitute non-qualified deferred compensation subject to
section 409A of the Code shall be delayed until the earlier of (A) the business
day following the six-month anniversary of the date his separation from service
becomes effective, (B) the date of a Participant’s death, but only to the extent
necessary to avoid the adverse tax consequences and penalties under section 409A
of the Code or (C) such earlier date as is permitted under section 409A of the
Code (the “Delayed Payment Date”). On the Delayed Payment Date, the Company
shall pay the Participant (or, if applicable, his estate) in a lump sum the
aggregate value of the non-qualified deferred compensation that the Company
otherwise would have paid the Participant prior to that date under the Award
agreement.

(iii) It is intended that each installment of the payments and benefits provided
under this Plan shall be treated as a separate “payment” for purposes of section
409A of the Code.

(iv) Neither the Company nor any Participant shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by section 409A of the Code.

(v) If any other payments or other benefits due to a Participant hereunder could
cause the application of an accelerated or additional tax under section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Committee that does not cause such an
accelerated or additional tax. A Participant shall not have any right to
determine a date of payment of any amount under this Plan.

XV. MISCELLANEOUS

(a) No Right to an Award. Neither the adoption of the Plan nor any action of the
Board or of the Committee shall be deemed to give any individual any right to be
granted an Option, a right to a Restricted Stock Award, a right to a Restricted
Stock Unit, a right to a Performance Award, a right to a Phantom Stock Award, or
any other rights hereunder except as may be evidenced by an Award agreement duly
executed on behalf of the Company, and then only to the extent and on the terms
and conditions expressly set forth therein. The Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of funds or assets to assure the performance of its
obligations under any Award.

--------------------------------------------------------------------------------



(b) No Employment/Membership Rights Conferred. Nothing contained in the Plan
shall (i) confer upon any employee any right with respect to continuation of
employment or of a consulting or advisory relationship with the Company or any
Affiliate or (ii) interfere in any way with the right of the Company or any
Affiliate to terminate his or her employment or consulting or advisory
relationship at any time. Nothing contained in the Plan shall confer upon any
Director any right with respect to continuation of membership on the Board.

(c) Other Laws; Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules and
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules and regulations available for the issuance and
sale of such shares. The Company may at its option deliver fractional shares of
Common Stock and/or pay cash in lieu of fractional shares. The Company shall
have the right to deduct in connection with all Awards any taxes required by law
to be withheld and to require any payments required to enable it to satisfy its
withholding obligations.

(d) No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any action which
is deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No Participant, beneficiary or other person shall
have any claim against the Company or any Affiliate as a result of any such
action.

(e) Restrictions on Transfer. An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Paragraph
VII(c)) shall not be transferable otherwise than (i) by will or the laws of
descent and distribution, (ii) pursuant to a domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder, or (iii) with the consent of the Committee,
but in no event can any Award granted hereunder be transferred for value.

(f) Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

(g) Claw-Back Policy. All Awards (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt or exercise of any Award) shall be subject to the provisions of the
Company’s claw-back policy as set forth in Section 10 of the Company’s Code of
Business Conduct and Ethics (as amended from time to time) including any
amendments of such claw-back policy adopted to comply with the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder.



  PIER 1 IMPORTS, INC.   By: /s/ Gregory S. Humenesky Date: June 25, 2015

